t c memo united_states tax_court tower loan of mississippi inc petitioner v commissioner of internal revenue respondent docket no filed date leonard d van slyke jr and denise f schreiber specially recognized for petitioner thomas r ascher and kim a palmerino for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in petitioner’s federal_income_tax for and of dollar_figure and dollar_figure respectively the issues for decision are whether certain commission income should be reallocated to petitioner from petitioner’s wholly owned subsidiary pursuant to sec_482 we hold that it should not whether petitioner can take a bad_debt deduction pursuant to sec_166 for the tax_year we hold that it cannot findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts filed by the parties and its accompanying exhibits are incorporated herein by this reference at the time the petition was filed herein petitioner tower loan of mississippi inc had its principal_place_of_business in jackson mississippi petitioner is engaged in the business of making small consumer loans ranging from dollar_figure to dollar_figure petitioner is not a bank or a savings and loan association petitioner was incorporated in as a business corporation under the mississippi business corporation act petitioner used the accrual_method of accounting during the years in issue in date petitioner organized two wholly owned subsidiary insurance_companies the american federated life_insurance co aflic and the american federated insurance co afic in addition to providing financing to its customers petitioner makes available credit life_insurance to it sec_1 all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise stated customers prior to its organization of aflic and afic in petitioner had received and retained a portion of the premium payments from the sale of the credit life_insurance however petitioner was sued by several customers who claimed that because petitioner received insurance commissions effectively the loans were usurious and unenforceable other finance companies were being sued on this theory as well the primary purpose for the formation of the insurance_companies was to avoid the legal problems associated with petitioner’s charging and receiving premiums from the sale of credit life_insurance afic is in the business of providing property and casualty insurance afic files consolidated_returns with petitioner aflic is primarily in the business of providing credit life and disability insurance aflic files its returns separately from petitioner afic and aflic continued to exist as wholly owned subsidiaries of petitioner during the years in issue petitioner gives its customers the option of purchasing credit insurance for their loans credit insurance policies offer protection to the creditor and debtor by providing for payment of the loan in the event of certain occurrences such as death or pursuant to sec_1504 aflic is not an includable_corporation and therefore is not eligible to file in the consolidated_returns petitioner also offers property insurance we will not discuss property insurance policies as they are not relevant to the issues in this case disability of the debtor depending on the type of policy prior to the formation of aflic petitioner employed licensed insurance agents who sold insurance policies underwritten by outside insurance_companies petitioner was not and never has been licensed under mississippi law as an insurance agent it has always employed licensed agents who sold the insurance some portion of the premiums from these sales was remitted to petitioner as commissions after the formation of aflic petitioner offered only aflic credit insurance to its customers petitioner required all of its branch managers to acquire a license to sell the insurance if a customer chose to purchase insurance then the premiums were added to the amount of the loan petitioner would then remit the entire premium amount to aflic aflic would not pay the licensed branch managers or petitioner commissions or other compensation_for selling aflic insurance petitioner however would pay bonuses to its licensed branch managers based on the amount of insurance each manager sold aflic sells credit insurance to debtors of other creditors besides petitioner through agents who are not employees of petitioner aflic pays these other agents sales commissions usually between and percent of the premium aflic has no employees or offices it does not advertise it pays another company to do its tax returns compute its reserves and do its actuarial work on its amended and u s life_insurance_company income_tax returns forms 1120l aflic respectively reported dollar_figure and dollar_figure in gross premiums and respectively took deductions for commissions paid in the amounts of dollar_figure and dollar_figure respondent sent petitioner a notice_of_deficiency dated date which included increases to petitioner’s gross_income in the amounts of dollar_figure and dollar_figure for the years and respectively to clearly reflect commission income from the sale of credit insurance during and on or about date matheney ford inc matheney ford executed a loan agreement and promissory note the loan agreement whereby aflic and afic agreed to and did lend matheney ford dollar_figure the president of matheney ford was george o cooper jr cooper afic and aflic were granted a security_interest in matheney ford’s used cars and certain accounts cooper executed a guaranty for matheney ford’s debt as security for his guaranty cooper and his wife executed a deed_of_trust on their residence in favor of aflic and afic the deed_of_trust was subordinate to a first deed_of_trust held by trustmark national bank trustmark as security for promissory aflic’s commission deductions include the commission income allocated to petitioner under sec_482 the commission deductions were claimed on the amended_return to preserve the deduction in the event respondent prevailed on the proposed sec_482 adjustment notes that cooper executed to trustmark the trustmark notes the loan agreement further provided for the assignment to afic and aflic of life_insurance policies issued by lamar life_insurance co the lamar policies on cooper’s life in date mrs cooper the owner of the lamar policies so assigned the lamar policies matheney ford defaulted on the loan leaving cooper indebted to aflic in the amount of dollar_figure hereinafter sometimes referred to as the cooper debt on date the coopers and aflic executed a second loan agreement the second loan agreement under the second loan agreement aflic agreed to purchase the outstanding trustmark notes and the trustmark deed_of_trust for dollar_figure and to renew cooper’s dollar_figure indebtedness in exchange for new promissory notes from the coopers in accordance with the second loan agreement the coopers executed the following with aflic as payee a promissory note in the amount of dollar_figure and a nonrecourse promissory note in the amount of dollar_figure the second loan agreement provided that the lamar policies remained assigned to aflic aflic foreclosed on the deed_of_trust purchased the cooper residence and subsequently sold it applying the proceeds to reduce the coopers’ debt on or about date cooper and aflic entered into a third loan agreement the third loan agreement whereby they agreed to refinance the coopers’ indebtedness by having cooper execute a new promissory note to aflic for the balance of the debt dollar_figure payable in installments beginning date the third loan agreement further provided that mrs cooper would be released from liability but that the lamar policies would remain assigned to aflic on or about date aflic assigned all its interest in the third loan agreement to afic cooper was sent to prison sometime in as of date the lamar policies had a total cash_value of dollar_figure on its federal_income_tax return petitioner claimed a bad_debt deduction in the amount of dollar_figure relating to the debts of afic issue sec_482 issue opinion petitioner sold credit insurance policies written by aflic its wholly owned subsidiary to its customers petitioner remitted all the premiums to aflic and in turn received no commissions or payments for selling the insurance respondent pursuant to sec_482 reallocated percent of the premiums as commission income to petitioner sec_482 provides in pertinent part as follows of the disallowed dollar_figure dollar_figure stems from the cooper debt respondent disallowed the balance dollar_figure because petitioner failed to establish that a debt existed or became worthless during petitioner fails to address the dollar_figure we therefore assume that petitioner concedes that amount and we so find rule e and 92_tc_661 89_tc_46 in any case of two or more organizations trades_or_businesses owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions credits or allowances between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations trades_or_businesses sec_1_482-1 income_tax regs explains the purpose of sec_482 as follows the purpose of sec_482 is to place a controlled_taxpayer on a tax parity with an uncontrolled taxpayer by determining according to the standard of an uncontrolled taxpayer the true_taxable_income from the property and business of a controlled_taxpayer generally put sec_482 is designed to prevent artificial distorting of the true net incomes of commonly controlled entities the commissioner has broad discretionary power to allocate income and a heavier than normal burden is placed on the taxpayer to prove that the allocation is arbitrary or unreasonable 95_tc_323 affd 961_f2d_1255 6th cir in meeting its burden petitioner must show that it did not improperly utilize its control to shift income id petitioner concedes that it and aflic are under common_control petitioner however argues that it did not improperly utilize its control_over itself and aflic to shift commission income from itself to aflic because under mississippi law it would have been illegal for petitioner during the years in issue to receive the commission income petitioner in this regard relies primarily on the supreme court’s decision in 405_us_394 a case whose facts are strikingly similar to those now before us in first security two banks wholly owned subsidiaries of a holding_company offered credit insurance to their borrowers the premiums would be forwarded to an independent insurer which would then reinsure the policies with an insurance_company which was also wholly owned by the holding_company the subsidiary insurance_company would receive percent of the premiums and the outside insurance_company which furnished actuarial and accounting services kept the remaining percent the banks received no commissions or payments for selling the insurance the commissioner pursuant to sec_482 determined that a percentage of the premiums was allocable to the banks to properly reflect commission income the supreme court set_aside the commissioner’s allocation the court emphasized that under federal_law the banks were prohibited from receiving commissions id pincite since the banks could not have legally received that income the court determined that the holding_company did not improperly utilize its control_over its subsidiaries to distort income id pincite- in its analysis the court found no decision of the supreme court wherein a person had been found to have taxable_income that he did not receive and that he was prohibited from receiving id pincite moreover in cases dealing with the concept of income it has been assumed that the person to whom the income was attributed could have received it id the underlying assumption always has been that in order to be taxed for income a taxpayer must have complete dominion over it id citing 281_us_376 we understand the supreme court’s opinion to forbid allocation of income to a taxpayer when restrictions imposed by law prohibit the taxpayer from receiving such income see procter gamble co v commissioner supra pincite see also 613_f2d_650 6th cir 540_fsupp_219 w d la thus if we find that mississippi law made it illegal for petitioner to receive commissions during the years in issue we must hold for petitioner see procter gamble co v commissioner supra pincite petitioner argues that miss code ann secs and prohibited it from receiving commissions during the years in issue for those years miss code ann sec states in pertinent part no insurer or agent doing business in this state shall pay directly or indirectly any commission or any other valuable consideration to any person for services as an agent within this state unless such person shall hold a currently valid license and certificate of authority to act as an agent as required by the laws of such state nor shall any person other than a duly licensed agent accept any such commission or other valuable consideration miss code ann sec likewise states it shall be unlawful for any insurance_company or any insurance agent to pay directly or indirectly any commission brokerage or other valuable consideration on account of any policy or policies written on risks in this state to any person agent firm or corporation not duly licensed as an insurance agent in this state these statutes seem to forbid commission payments to petitioner as petitioner is not a duly licensed agent respondent however cites miss code ann sec which states as follows no one shall pay accrue credit or otherwise allow either directly or indirectly any compensation to any creditor person partnership corporation association or other entity in connection with any policy certificate or other contract of credit life_insurance or credit disability insurance which exceeds forty-five percent of the premium rates approved for such policy certificate or contract a similar regulation limiting the amount allowable as compensation to any creditor or agent for the sale of credit life_insurance was in place during the years in issue mississippi insurance department reg no la h the supreme court of mississippi addressed this apparent conflict provides miss ins dept reg no la h sec vii no insurance_company shall pay credit or otherwise allow any compensation or other valuable consideration either directly or indirectly to any creditor or agent for the sale of any policy certificate or other contract of credit insurance which exceeds fifty percent of the premium rates specified for such policy certificate or contract among the statutes in tew v dixieland finance inc so 2d miss tew involved a small loan company which like petitioner sold credit life_insurance through licensed employees like petitioner the loan company itself was not licensed to sell insurance the loan company brought suit against a borrower who had defaulted on his loan the borrower counterclaimed asserting that the loan company’s receipt of commissions on his purchase of credit life_insurance from the loan company was in violation of miss code ann sec 83-17-105--as the loan company was not a licensed agent--and in violation of miss code ann sec in tew before deciding the issue of whether the loan company violated section the court noted that it was common practice in the industry for unlicensed creditors to receive commissions for the sale of credit insurance id pincite furthermore the court cited miss code ann sec and ins dept reg as evidence that the mississippi legislature and department of insurance have recognized that unlicensed creditors may receive commissions id pincite however the court emphasized that these regulations ignore the inconsistency of these provisions with miss code ann supp which prohibits the payment of any commission to any person who is not a licensed agent id pincite accordingly the court held that the receiving of the commission by dixieland ie the loan company from its sale of insurance is in violation of the miss code ann section id because of the reliance placed on the department of insurance regulations the court made its ruling prohibiting an unlicensed agent from collecting commissions prospective to cases arising on and after date id pincite the court chose a prospective date to allow the legislature and executive departments to deal with the inconsistencies noted id petitioner argues that the prospective language in tew relates only to the private cause of action asserted by the defendant against the loan company not to the legality of the loan company’s actions thus petitioner argues it would have been illegal for it to receive commissions even prior to date we agree the mississippi supreme court clearly held that the receiving of commissions by the loan company from the sale of credit insurance was in violation of miss code ann sec which required it to be a licensed agent to receive commissions id neither party disputes the rule_of 405_us_394 wherein the supreme court held that the commissioner’s allocation of income to a taxpayer the statutes in question were not amended after tew v dixieland finance inc so 2d miss however on date the department of insurance promulgated ins dept reg to specifically allow an unlicensed creditor which sells credit insurance through its licensed employees to receive commissions pursuant to sec_482 was inappropriate when the taxpayer’s receipt of such income was prohibited by local law the court concluded that sec_1_482-1 income_tax regs contemplated that the controlling_interest ie the holding_company must have complete power to shift income among its subsidiaries id pincite sec_1_482-1 income_tax regs provides in pertinent part as follows the interests controlling a group of controlled taxpayers are assumed to have complete power to cause each controlled_taxpayer so to conduct its affairs that its transactions and accounting_records truly reflect the taxable_income_from_the_property and business of each of the controlled taxpayers thus the court continued it is only when this power exists and has been used to understate the controlled taxpayer’s true income that the commissioner is authorized to reallocate income under sec_482 id the court concluded that the holding_company did not have the complete power to shift income between its controlled interests unless it violated the federal banking laws moreover the court concluded that the complete power referred to in the regulations hardly includes the power to force a subsidiary to violate the law id pincite applying the same type of analysis we hold that petitioner could not have received commission income from aflic without violating mississippi state law as provided in miss code ann secs and and as construed by the mississippi supreme court in tew v dixieland finance inc supra see estate of bosch v 387_us_456 petitioner has not utilized its control_over aflic so as to improperly shift income rather there has been a deflection of income by operation of mississippi state law see procter gamble co v commissioner t c pincite accordingly we hold that an allocation under sec_482 is unwarranted and an abuse of the respondent’s discretion issue bad_debt deduction petitioner took a deduction under sec_166 for the cooper debt which aflic assigned to afic in date sec_166 provides a deduction for any debt which becomes worthless during the taxable_year the amount of the deduction for a bad_debt is limited to the taxpayer’s adjusted_basis in the debt as provided in sec_1011 sec_166 92_tc_470 affd without published opinion 912_f2d_1466 5th cir whether and when a debt becomes worthless is determined by looking at all the facts and circumstances including the value of the collateral if any securing the debt and the financial condition of the debtor sec_1_166-2 income_tax regs generally a since afic was a member of the affiliated_group with petitioner afic’s operations were included in the consolidated filing sec_1_1502-76 income_tax regs the common parent shall be the sole agent for each subsidiary in the group sec_1_1502-77 income_tax regs as common parent petitioner is authorized to petition and conduct proceedings before the court on behalf of all members of the group id debt will be considered worthless only when it can be reasonably expected that the debt is without possibility of future payment and legal action to enforce the debt would not result in satisfaction 20_tc_1069 petitioner bears the burden_of_proof rule a and must show that the debt had value at the beginning of the taxable_year in question--in this case 1989--and that it became worthless during and prior to the end of that year 46_tc_751 affd 387_f2d_420 8th cir we have found the amount of the debt as assigned to afic in to be dollar_figure of that amount petitioner concedes that dollar_figure the cash_value of the lamar policies is not deductible as a bad_debt petitioner proposes no findings_of_fact and makes no arguments supporting its position that the debt became worthless in other than that cooper began serving a prison sentence during the only evidence submitted by petitioner pertaining to the worthlessness of the debt is jack lee’s subjective testimony on the matter lee testified as follows well prior to his going to prison what effort q did you make -- after the business went defunct what efforts did you make to collect on the loan we went through a long history of george trying to a collect he went from -- after the thing -- after cooper ford went broke then he bought the restaurant lee is chairman chief_executive_officer and part owner of petitioner on highway i forget the name of it and he didn’t make it with the restaurant trustmark had a lien on his house and i had a buyer for the house so i went up there and got trustmark to sell me their position and we subsequently foreclosed on that house and i did make some money which reduced the debt some on the settlement of that house and after that occurred what happened to make you q finally conclude that the loan was uncollectible well since that time -- since he lost -- it was a fisherman’s wharf was the restaurant -- since he lost that restaurant and he went to prison in my knowledge george has never worked since then we assume that the loan that lee was referring to was the original loan in which was refinanced in and again in the parties have treated the note as merely a continuation of the debt which was refinanced in by aflic and we see no difference in result by doing the same assuming the note was a continuation of the earlier debt without anything more than lee’s testimony we are not persuaded that the debt was worthless the only evidence that petitioner or aflic attempted to collect on the debt was the purchase of the coopers’ home in the foreclosure sale petitioner has not shown that cooper was without any other assets which could have provided payment in an action to collect on the debt moreover even if the debt was worthless the record does not establish that it became worthless in matheney ford became insolvent no later than aflic foreclosed on the coopers’ house and sold it in accordingly petitioner has failed to meet its burden_of_proof we add that if the note is viewed as a separate debt from the earlier debt petitioner has failed to show that such debt had value when created or when acquired by aflic without that showing a deduction is not permitted see eg 39_tc_316 finally petitioner has failed to prove afic’s basis in the note which is required in order to take a sec_166 deduction sec_166 normally for sec_166 purposes a taxpayer’s basis in property is the cost of such property sec_1011 and sec_1012 the assignment agreement stated that the assignment was for a valuable consideration the receipt and sufficiency of which is hereby acknowledged lee testified that afic reimbursed aflic for the amount of the debt ie that aflic furnished consideration for the debt however we have found no evidence of any such payments and would not therefore be able to determine the amount allowable as a deduction under sec_166 accordingly we sustain respondent’s disallowance of petitioner’s bad_debt deduction decision will be entered under rule
